PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/187,454
Filing Date: 20 Jun 2016
Appellant(s): Hayes et al.



__________________
John J. Bamert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/31/2021.

11/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Remarks: Cavanagh does not teach an inventory of pre-manufactured three-dimensional footbeds.
Examiner respectfully disagrees. Firstly, it is noted applicant has not provided any specific definition or clarification in the specification as to “inventory of pre-manufactured three-dimensional footbeds”. Pre-manufactured is a product typically that is ready-made. To manufacture something is to produce something. Secondly, Cavanagh discloses selecting from an inventory of ready-made templates which represent an external shape of the insole (Para. 42). The templates are pre-manufactured three-dimensional footbeds since data for the insoles was created to provide a library of ready-made templates (Para. 42). As shown in Figure 17, a blank is provided in three-dimensional form which was selected from the library of available templates (Para. 55). Inasmuch is disclosed by applicant the insole of Cavanagh is selected from an inventory of pre-manufactured three-dimensional footbeds, since it is selected from a library of templates which are from already created data which is used for a three-dimensional insole blank. 
Appellant Remarks: The combination of Cavanagh, Matsui, and DesJardins do not disclose directly printing at least one orthotic feature onto the pre-manufactured three-dimensional footbed. 
Examiner respectfully disagrees. It is noted “orthotic feature” is broad terminology and does not specificity any kind of support or comfort. 
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cavanagh teaches a pre-manufactured three-dimension footbed which is milled into a customized footbed (Cavanagh, Figures 17 & 18). Matsui is used to teach that a footbed can have pads to further create support which is an orthotic feature. DesJardins is used to specifically teach that an already formed insole, can be printed on by the use of additive manufacturing. Any layer, pad or full insole can be made by additive manufacturing. Specifically, DesJardins states “a multi-layer orthotic can be updated to better match a subjects changing needs by replacement of only a single layer of the orthotic”. The process of making layers of an orthotic in DesJardins is by printing via additive manufacturing (Para. 67, 52-54, & 63, “3D printing”). Also, DesJardins further discloses using computer aided to develop the orthotic which is then check via an expert (Para. 74-79). Clearly, if the orthotic is lacking, additive manufacturing would be used to update the orthotic to better match a user’s needs. 

Appellant Remarks: The combination of Cavanagh, Matsui, and DesJardins do not disclose directly printing at least one orthotic feature onto the pre-manufactured three-dimensional footbed and securing the at least one orthotic feature one the pre-manufactured three-dimensional foodbed.
Examiner respectfully disagrees. As seen in the previous argument it is clear the combination do disclose directly printing at least one orthotic feature by additive manufacturing (DesJardins, Para. 67, 52-54, & 63, “3D printing”). By using additive manufacturing (3D printing) through deposition of material, each layer or a layer is secured to a previous layer during solidification process (DesJardins, Para. 52-54). Some methods used to secure the layers are from curing liquid/solid depositions, adhering each layer or using binders in the case of powders (DesJardins, Para. 52-54). DesJardins clearly discloses securing the orthotic feature through the process of additive manufacturing

Appellant Remarks: The combination of Cavanagh Tow do not disclose directly printing at least one orthotic feature onto the pre-manufactured three-dimensional footbed. 
Examiner respectfully disagrees. It is noted “orthotic feature” is broad terminology and does not specificity any kind of support or comfort. 
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cavanagh teaches a pre-manufactured three-dimension footbed which is milled into a customized footbed (Cavanagh, Figures 17 & 18). Tow discloses various techniques can be used to create a customized orthotic. Specifically “a clinician could mill an orthotic shell and deposit a top coat (and pads) using an additive manufacturing process” (Para. 78 & 80). Clearly additional features can be printed onto the footbed via additive manufacturing (Para. 70, 71, 76, 97).

Appellant Remarks: The combination of Cavanagh and Tow do not disclose directly printing at least one orthotic feature onto the pre-manufactured three-dimensional footbed and securing the at least one orthotic feature one the pre-manufactured three-dimensional foodbed.
Examiner respectfully disagrees. As seen in the previous argument it is clear the combination do disclose directly printing at least one orthotic feature by additive manufacturing (Tow, Para. 70, 71, 76, 78, 80 & 97). By using additive manufacturing (3D printing) through deposition of material, each layer or a layer is secured to a previous layer during curing, temperature infusing (Tow, Para 71, 76 & 104). Tow clearly discloses securing the orthotic feature through the process of additive manufacturing.

Appellant Remarks: The combination of Cavanagh, Matsui, and DesJardins or the combination of Cavanagh and Tow do not disclose “securing the at last one orthotic feature onto the pre-manufactured three dimensional footbed comprises adhesively coupling or attaching the at least one orthotic feature”
Examiner respectfully disagrees. It is noted applicant recites “adhesively coupling or attaching” and not “adhesively coupling or adhesively attaching”. The claim was interpreted as “attaching” since applicant did not clarify. DesJardins and Tow do discloses this feature as currently claimed (DesJardins, Para. 52-54 & Tow, Para 71, 76 & 104).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHARINE G KANE/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732    

/SUE LAO/
Primary Examiner 
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.